           Case 5:19-cv-01198-D Document 9 Filed 01/21/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CHEROKEE NATION,                                )
a federally-recognized Indian tribe,            )
CHICKASAW NATION, a                             )
federally-recognized Indian tribe, and          )
CHOCTAW NATION,                                 )
a federally-recognized Indian tribe,            )
                                                )
                    Plaintiffs,                 )
                                                )
v.                                              )   No. CIV-19-1198-D
                                                )
J. KEVIN STITT, in his official capacity as     )
Governor of the State of Oklahoma,              )
                                                )
                    Defendant.                  )

                                         ORDER

      Upon consideration, Plaintiffs’ Motion for Admission Pro Hac Vice of Frank S.

Holleman [Doc. No. 8] is hereby GRANTED.

       IT IS THEREFORE ORDERED that Frank S. Holleman is temporarily admitted to

practice before this Court for the limited purpose of appearing in this case as an attorney

for Plaintiffs, provided counsel submits an ECF registration form and, upon activation,

electronically files an entry of appearance consistent with LCvR83.4.

      IT IS SO ORDERED this 21st day of January, 2020.
